Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 19, 2020 has been entered. 
This action is a non-final action on the merits in response to the application filed on 02/19/2020.

Claims 1-7 and 11-20 have been amended. Claims 8-10 have been cancelled. Claims 22 and 23 have been added. Claims 1-7 and 11-23 are currently pending and have been examined in this application.

Response to Amendment

Applicant’s amendment has been considered.
A new Examiner has been assigned to the application.
Response to Arguments

Applicant’s remarks have been considered.

Applicant argues, “Applicant submits that there is ample evidence of a technical improvement that integrates any abstract idea into a practical application, which is consistent with the USPTO Guidance.” (pg. 21)

Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. The claims  recite the additional elements of a dynamic transportation matching system, a processor, computer readable medium and a computing device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the step of receiving a first transport request is data gathering activity. The steps of identifying a geohash paring, determining  providers available for assignment, identifying a subset of providers and determining an assignment matching involves data analysis. The displaying of the assignment is generic display functionality.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.


Applicant argues, “Rather, the amended claims recite a specific, technical manner in which the disclosed systems generate geohash pairings, and in turn, recite how geohash pairings are utilized to provide a technical improvement of reduced computational resources for matching providers with requestors.” (pg. 21)

	Using a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Further reducing computational resources is not considered a technical improvement as the core functionality of the computer components is not improved. 
Here, the claimed limitations of receiving, identifying, generating, determining and displaying are generic computer functions performed by generic computer components (e.g. a processor, CRM). The claims appear to offer an improvement to the business process of assigning and reassigning transportation requests using geohash functionality. However, there is no support in the claims or Specification of an improvement in a technology or technical field. 

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving, [by a dynamic transportation matching system], a first transport request, associated with a first geohash and a first request matching time period;
 identifying,  a geohash pairing comprising the first geohash and one or more geohashes associated with the first geohash based on at least one of a ratio of transport requests to transportation providers or an average estimated time of arrival between geohashes; 
generating a transport request grouping o
determining within the first request matching time period, [by the dynamic transportation matching system], providers available for assignment to the first transport request; 
identifying, from the providers available for assignment, a subset of available providers that are associated with the 
determining, within the first request matching time period, an assignment between the first transport request and a first provider, wherein the first provider is selected from the subset of available providers; 

The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a processor). For example,  identifying geohash paring based on transport request and determining provider assignments (e.g. matching) involves analyzing and comparing information. Accordingly, the claim recites an abstract idea of Mental Processes. 
Additionally, the claim could be seen as Certain Methods of Organizing Human Activity related to commercial interactions (e.g. sales activities or behaviors).
Independent Claims 11 and 18 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2-4 are directed to generating edges between pairs of transport requests and edge weight summation, Claim 5 is directed to assignment, Claim 6 is directed to a forecasted ratio of transport requests, Claim 7 is directed to geohash paring and Claim 22 is directed to assignment exclusions. Claims 12-17 and 19-21 substantially recite the subject matter of claims 2-7 and encompass the same abstract concepts.  
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a dynamic transportation matching system. Claim 11 recites the additional elements of a processor, computer readable medium and a computing device. Claim 18 recites the additional elements of one or more computing and a dynamic transportation matching system. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the step of receiving a first transport request is data gathering activity. The steps of identifying a geohash paring, determining  providers available for assignment, identifying a subset of providers and determining an assignment matching involves data analysis. The of displaying the assignment is generic display functionality.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a dynamic matching system, a processor, a computing device and a computer readable medium are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-7 and 11-23 are not patent eligible.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 11, 15, 17, 18, 22 and 23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (US 2015/0161564) in view of Juckett et al. (US 2015/0012320) further in view of Reddy et al. (US 2018/0095977).
	
Claim 1:
Sweeney discloses:
A method comprising: receiving, by a dynamic transportation matching system, a first transport request, associated with [a first geohash] and a first request matching time period; (see at least ¶0088-¶0090, transport request is received from a client device and drivers are picked from a predefined region or distance from pick-up location; see also ¶0106-¶0107, a pool of drivers are determined fir one or more transport requests for a geographic region in a given duration of time)
generating a transport request grouping of the first transport request with other transport requests that are received within the first request matching time period; (see at least ¶0107, the pool of drivers are determined for one or multiple transport requests that are communicated from a particular geographical region in a given duration of time)
determining within the first request matching time period, by the dynamic transportation matching system, providers available for assignment to the first transport request; (see at least ¶0044, assigning a driver that meets certain criteria such as an assignment having a lifespan that is less than a given threshold of time, i.e., less than two minutes; see also ¶0107, the pool of drivers are determined for multiple transport requests in a given duration of time; see also ¶0123, the time for assignment is within a threshold )
identifying, from the providers available for assignment, a subset of available providers that are associated with the geohash pairing; (see at least ¶0089, can access the driver database to determine a first set of drivers that are available within a predefined distance or region from pickup location; see also ¶0093, dispatch selecting a driver from a plurality of drivers)
determining, within the first request matching time period, an assignment between the first transport request and a first provider, wherein the first provider is selected from the subset of available providers; and(see at least ¶0089, can access the driver database to determine a first set of drivers that are available within a predefined distance or region from pickup location; see also ¶0093, dispatch selecting a driver from a plurality of drivers; see also ¶0121, selection of the driver from driver pool made within a given time or time duration)
displaying the assignment on a first provider computing device associated with the first provider. (see at least ¶0061-¶0062, driver accepts transport service and information is provided to the driver)
While Sweeney discloses the above limitations, Sweeney further disclose a geographic range (see ¶0077), demand/supply (see ¶0085) and minimizing average pickup time (see ¶0083) and Sweeney does not explicitly disclose the following limitations; however, Juckett does disclose:
identifying a geohash pairing comprising the first geohash and one or more geohashes associated with the first geohash based on at least one of a ratio of transport requests to transportation providers or an average estimated time of arrival between geohashes; (see at least Figure 3 and associated text; see also ¶0039, depending on population density and service request density as well as geographic features one service zone of a plurality of service zones can have larger or smaller dimension than surrounding zones; see also ¶0076, subzones)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine optimizing selection of drivers for transport requests of Sweeney with the service zones of Juckett to vary the size of coverage areas to account for population and request call densities (see Abstract).
While Sweeney discloses the above limitations, Sweeney does not explicitly disclose the following limitations; however, Reddy does disclose:
identifying a geohash pairing comprising the first geohash and one or more geohashes associated with the first geohash [based on at least one of a ratio of transport requests to transportation providers or an average estimated time of arrival between geohashes;] (see at least ¶0017, each geohash represents a particular geographical area and the geohash may be organized into  set of geohash levels; see also Figure 2 and ¶0033, illustrates geohash levels; see also Figure 3 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine optimizing selection of drivers for transport requests of Sweeney and the service zones of Juckett with the geohash’s of Reddy since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of geohash representing geographic areas of Reddy for the predefined geographic areas of Sweeney and service zones of Jucket  .
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 5:
Sweeney, Juckett and Reddy disclose claim 1. Sweeney further discloses:
5. (Currently Amended) The method of claim 1, wherein determining the assignment further comprises excluding, from the subset of available providers, providers that are not associated with the geohash pairing. (see at least ¶0077, a greater geographic range can increase the number of drivers but may be outside of geographic area for pickup)

Claim 7:
Sweeney, Juckett and Reddy disclose claim 1. Sweeney further discloses:
wherein: the geohash pairing excludes, from the transport request grouping, transport requests outside the geohash pairing; or the geohash pairing excludes at least one geohash adjacent to the first geohash. (see at least ¶0083, rules to exclude outlier transport request from an optimization objective)
	Claims 11, 15 and 17 for a computing device and Claims 18, 22 and 23  a dynamic transport matching system substantially recite the subject matter of Claims 1, 5 and 7 and are rejected based on the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (US 2015/0161564) in view of Juckett et al. (US 2015/0012320) further in view of Reddy et al. (US 2018/0095977) further in view of Kezuka et al. (US 2012/0324260)
Claim 6:
	While Sweeney, Juckett and Reddy disclose claim 1, and Sweeney further discloses wherein the ratio of transport requests to transportation providers comprises a [forecasted] ratio of transport requests to transportation providers  (see ¶0086, ratio of drivers to pickup requests), neither explicitly disclose the following limitation; however, Kezuka does disclose:
…comprises a forecasted ratio [of transport requests to transportation providers ](see at least ¶0128, predicted demand/supply ratio)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine optimizing selection of drivers for transport requests of Sweeney, the service zones of Juckett with the geohash’s of Reddy and the predicted demand/supply ratio of Kezuka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claim 16 for a computing device substantially recites the subject matter of Claim 6 and is rejected based on the same rationale.


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Liu (US 2018/0314998) discloses the network provides multiple service options responsive to predicting a period of high user demand within a specified vicinity or geographic area.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683